Title: To Benjamin Franklin from John Adams, 31 March 1779
From: Adams, John
To: Franklin, Benjamin


Sir
[Brest] Harbour March 31. 1779
When I arrived at [this place] I found nothing done. Mr Costentin, it is said waited for orders.— And the officers of the Port, expected orders.— But Since my Arrival, as Mr Schweighauser wrote to Mr Costentin to take my Advice, he readily engaged in the Business, and the officers of the Port have afforded Us every facility, consistent with the Kings Service.
Mr Costentin and Captain Landais, I find are both very attentive to Articles of Expence; and do their Utmost to save. The Captain, in this View, has determined neither to sheath his ship in Copper, nor to lay her down to clean, but has applied for proper Instruments to hog her, as their Phrase is, and this operation is now finished so that her Bottom is at present very well cleaned. The Main Top Mast and rigging, is also preparing, the Water will be got on board as soon as possible, and I hope We shall be ready to go from this Port in six or Eight Days.
But there are still a Thousand Difficulties, on board the ship, and every Body is discontented, except the Captain who is as cool a Man as ever I saw.
I have had Petitions to me, from all the Crew, and personal applications from most of the officers. Little Misunderstandings have arisen on Account of the Purser, who is thought to keep the officers to too strict Allowance. But upon the whole I fancy, that Peace may be made and tolerable Content [word or words missing] allowing to the officers and Men a small Gratification in Money.
I have the Honour to inclose a List of the petit officers on Board, who are judged by Mr Schweighauser and Mr Costentin to be excluded, by your Excellencys order, from the Benefit of Cloathing which is granted to the Commission and Warrant officers. This is such a Grievance, or at least is considered so, that I cannot avoid interceeding, most earnestly with your Excellency in their Behalf, and intreating that your orders may be given, on this Head, as soon as possible.
Another Thing, I cannot avoid requesting, because, I think the service will be much promoted by it, and without it, I know not what may be the Consequence. It is that Mr Schweighauser, may be ordered to Allow, a small sum of Money to officers and Men, at least to such as the Captain who I am sure is a prudent & frugal Man shall point out.
The Captains Parcimony in other Things will render this less difficult, and the Badness of the Pay, and the little Prospect of Prizes, considering the weak state of the ship in Men, render it an Act of Humanity, of Justice and indeed of Necessity. Many have families at home, and a little sum of Money well laid out here, in Articles of Cloathing, would be a vast Encouragement.
The Punctuality with which [word or words missing] as well as the Agent at Nantes and Brest, insist [word or words missing] explicit orders for every Thing, make it necessary, that I should request of your Excellency an order to Captain Landais, to give me a Passage in the ship, and to the Agent to furnish me with sea stores. They have all been very complaisant but I see they want, orders.
The Number of Men on Board the ship are not half enough to fight her. If the Prisoners should arrive from England I hope that Captain Landais will be permitted to recruit out of them. I like Captain Jones very well, but I cannot but hope that he will not have all those Men. Landais is very averse, to taking french or English sailors, for my own Part I wish he had an hundred of each, and We would find a Way to suppress Conspiracies.— But He is afraid of Complaints of Partiality to his Countrymen, and of the Treachery, of Britons.
I have the Honour to be sir, your most obedient humble servant
John Adams
His Excellency Dr Franklin
 
Addressed: A Son Excellence / Monsieur, Monsieur Franklin / Ministre Plenipotentiaire des / Etats Unis De L’Amerique / a Passy / Pres Paris—
Notation: John Adams Mar. 31. 79
